Citation Nr: 1025313	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a disorder manifested by 
pain and swelling in multiple joints and the spine. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the Veteran's claims 
of entitlement to service connection for arthritis of all major 
joints.

In February 2009, this appeal was remanded by the Board to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  The 
appeal was certified to the Board in May 2010.


FINDINGS OF FACT

1.  There is evidence of in-service low back pain but the 
competent evidence of record does not show a current spine or low 
back disability. 

2.  The weight of the probative evidence is against a finding of 
a causal relationship between the Veteran's in-service ankle pain 
and current non-inflammatory arthritis. 

3.  There is no probative evidence of an in-service injury with 
respect to the Veteran's current non-inflammatory arthritis of 
the hands, elbows, shoulders, hips, and knees, nor evidence 
linking any current disability to service. 


CONCLUSION OF LAW

A disorder manifested by pain and swelling in multiple joints and 
the spine was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a January 
2006 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for service connection for 
pain, swelling, and arthritis in all major joints.  The RO 
explained that VA was responsible for obtaining relevant Federal 
agency and service medical records, and would provide a medical 
examination if necessary to decide the claim.  VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency and medical evidence of care provided.  The letter 
stated that the RO needed evidence from the claimant that the 
present condition existed from military service.  It provided a 
list of relevant evidence that the claimant could provide to help 
the RO make its decision.  

In a December 2006 letter, the RO explained how the post-decision 
review process works and how it determines disability rating and 
effective date when it finds injuries to be service connected.  
Therefore, the Board concludes that VA has fulfilled its duty to 
notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Veteran's service treatment records from 1984 
to 1990 are in the claims file.  His Army National Guard records 
from 1997 are also in the file  The RO obtained the records from 
January and April 2006 outpatient visits to the Pensacola VAMC.  
It also obtained the record from a May 2006 VAMC rheumatology 
consultation.  The Veteran stated in his March 2006 VCAA Notice 
Response that he had no other information or evidence to give VA 
to substantiate his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In July 2006, the RO requested a medical examination of the 
Veteran's spine.  In August 2006, such an examination was 
conducted at the Pensacola VAMC.  During the course of the 
physical examination, the examiner spoke with Veteran, reviewed 
his claims file and medical records, and took x-rays.  He made 
findings and rendered an opinion as to the Veteran's spine and 
low back condition.  

The RO advised the Veteran in April 2009 that a disability 
examination had been requested for him in connection with his 
appeal.  In April 2009, the RO scheduled a VA examination at the 
Biloxi VAMC to determine the nature and etiology of any joint 
disorder.  The Veteran, however, failed to report to the 
scheduled examination in May 2009.  The Veteran's correct address 
was listed on this notification as well as his examination 
reports.  The Board notes that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  The United States Court of Appeals for 
Veterans Claims, has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).

Upon reviewing the development that has occurred since February 
2009, the Board finds there has been substantial compliance with 
its remand instructions.  This appeal was remanded with 
instructions to the RO to ask the Veteran about the existence of 
any outstanding private treatment records and to obtain all 
outstanding VA treatment records, particularly those after May 
11, 2007.  In February 2009, the RO sent the Veteran a letter 
requesting the names of all VA facilities and private physicians 
who had provided him treatment for the claimed conditions and 
enclosed VA Form 21-4142 "Authorization and Consent to Release 
Information."  It sent the Veteran a follow-up request for this 
information in April 2009 and again enclosed a VA Form 21-4142.  
In November 2009 the RO sent the Veteran a third request for 
evidence or information to substantiate his claim. It received no 
response. 

In July 2009 the RO requested all records from the Biloxi VAMC 
since May 11, 2007, but received a response that the Veteran had 
last visited the facility in November 2006.  In July and November 
2009, it requested the Veteran's records from the Tampa VAMC for 
any dates after May 11, 2007.  In response, it received records 
dating from April to September 2006.  

The RO was also instructed to schedule the Veteran for an 
examination to determine the nature and etiology of any joint 
disorder.  In April 2009 the RO scheduled a joint examination at 
the Biloxi VAMC and sent the claims file to the examiner to 
review.  The Veteran did not report to the examination and did 
not explain his failure to report.  The VA issued a Supplemental 
Statement of the Case in April 2010. 

Based on the above, the Board concludes VA substantially complied 
with the Board's February 2009 remand order.  Therefore, VA 
satisfied its duty to assist. 

      II. Service Connection Claims

A. Background

The Veteran alleges that he incurred arthritis in the joints and 
spine while serving in the Army between 1984 and 1990.  
Specifically, he claims service connection for  a low back 
disability and arthritis in the hands, elbows, shoulders, hips, 
knees, ankles, and spine.  The Veteran's service treatment 
records show he first complained of lower back pain in March 
1988.  In July, August, and September 1988 the Veteran complained 
of low back pain brought on by running, lifting, bending, and 
standing for long periods of time.  He reported that the pain 
radiated into his legs, and that he had been put on physical 
therapy but received no medication.  He did not report any 
specific injury or event.  In May and August 1989 the Veteran 
reported intermittent low back pain when running  but no history 
of an injury.  In the August examination, the Veteran also 
reported intermittent ankle pain for the previous two years.  The 
Veteran did not request a physical examination for separation 
from active duty, and upon review of his medical records, it was 
determined that a medical examination for separation was not 
required.  He did not report arthritis in the first year after 
discharge. 

At the Veteran's March 1997 enlistment examination for the 
National Guard, he reported no history of swollen or painful 
joints, arthritis, or recurrent back pain.  The clinical 
evaluation noted no spine or joint conditions. 

In January 2006 the Veteran visited the Pensacola VAMC with 
complaints of joint swelling and aching.  He stated that his 
lower back and hands ached.  In April 2006 the Veteran again 
complained of intermittent pain in all joints, specifically in 
his hands, shoulders, ankles, and knees.  In a May 2006 
rheumatology consultation, the Veteran had a full active range of 
motion of the shoulders. He had a full passive range of motion of 
the elbows, wrists, hips, knees, ankles, and neck.  Tests of the 
back reported normal curvature and tenderness.  There was no 
obvious joint swelling, synovial thickening or effusion.  The 
Veteran was reported to have non-inflammatory arthritis.  At an 
August 2006 follow-up, the examiner reported that the Veteran had 
no hand swelling and a full range of motion in his left elbow.  
The Veteran reported pain in his neck, back, elbows, hand and 
fingers, and knees and ankle joints for which he underwent 
physical therapy in October and November 2006 at the Biloxi VAMC.  
He did not,  however, report to a November 2006 rheumatology 
examination.  

The August 2006 compensation and pension examination at the 
Biloxi VAMC reported that there was no objective evidence to 
substantiate the Veteran's complaint of lower back pain.  An x-
ray of the lumbosacral spine showed a "normal lumbar spine."  
The examiner opined that it was less likely than not that the 
Veteran's subjective lower back pain was a result of his military 
service.  He explained that the pain started at a relatively 
young age, that the Veteran was a healthy individual, and that it 
did not interfere with his ambulation.  He noted that there were 
no objective findings with respect to the lower back pain and 
that it had not been severe enough for the Veteran to previously 
seek care following his discharge from service.  

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate: (1) the existence of a chronic disease in service 
and (2) present manifestations of the same disease.   Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate: (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

Certain diseases, including arthritis, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following military service.  38 C.F.R. § 
3.309(a).  Here, however, the Board finds that this presumption 
is not applicable. 

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Shedden, 381 F.3d at 1167 (holding that service connection 
requires a showing of a current disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service 
connection is limited to cases wherein the service incident has 
resulted in a disability, and that in the absence of proof of a 
current disability, there can be no valid claim).

In the present case, the Board finds that the Veteran does not 
suffer from a current spine or low back disability.  The x-rays 
conducted at the August 2006 VAMC examination showed a "normal 
lumbar spine."  Additionally, the VAMC examiner reported that 
there was no objective evidence to substantiate the Veteran's 
subjective complaints of low back pain.  The Board notes that the 
Veteran's statements are competent evidence as to what he 
experienced but are not competent to establish a diagnosis or 
etiology of his condition.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); 38 U.S.C.A. § 1154(b).  It also notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Thus, the Board concludes that entitlement to compensation is not 
warranted in the absence of competent evidence of a current spine 
or low back disability related to active service.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 225.

Additionally, the Board notes that even if the Veteran did have a 
low back disability, competent evidence does not establish 
continuity or an etiological relationship between this condition 
and an in-service event or injury.  The Board notes that the 
Veteran reported in-service low back pain, but that there is no 
record of any in-service event or injury related to this pain.  
The Veteran did not report a history of back pain at his 1997 
National Guard entrance examination, and did not seek treatment 
for this condition until approximately 16 years after discharge 
from service.  Accordingly, the VA examiner opined that the 
Veteran's subjective lower back pain was less likely than not 
related to military service.  Thus, the Board finds that 
competent evidence weighs against a relationship between military 
service and any current low back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

With respect to the Veteran's remaining claims for arthritis of 
the hands, elbows, shoulders, hips, knees, and ankles, the Board 
notes that a May 2006 rheumatology consultation diagnosed the 
Veteran with "non-inflammatory arthritis."  The examiner 
reached this conclusion after examining the Veteran's back, neck, 
shoulders, elbows, wrists, hips, knees, and ankles.  The examiner 
did not specify whether this condition was present in all major 
joints.  Assuming this diagnosis applies to all claimed injuries, 
the Board concludes that the Veteran has met the criteria for a 
current disability manifested by non-inflammatory arthritis.

The Board finds, however, that the weight of the probative 
evidence does not show that the Veteran incurred an in-service 
injury with respect to all the joints alleged.  The Veteran's 
service treatment records only show complaints of lower back, 
leg, and ankle pain.  The Veteran has not claimed any current leg 
injury and, as noted above, the Board finds no current low back 
disability.  There is no report of any in-service symptoms, 
diagnosis, or treatment for arthritis of the hands, elbows, 
shoulders, hips, or knees.  The Veteran did not request a 
physical examination upon separation from service, and in 1997 he 
reported no history of swollen joints or arthritis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that the 
credibility and weight of all evidence must be assessed to 
determine its probative value).  Thus, the Board concludes that 
service connection is not warranted in the absence of credible 
evidence of an in-service injury. 

Furthermore, even if the Veteran incurred an in-service injury 
with respect to his ankles, the Board finds that competent 
evidence does not establish continuity or an etiological 
relationship between the injury and the current non-inflammatory 
arthritis.  The arthritis was not manifested to a compensable 
degree within one year after military discharge.  38 C.F.R. § 
3.307.  Rather, the record shows that pain and swelling in the 
joints was first noted in the medical evidence many years after 
the Veteran was discharged.  The Board notes that this prolonged 
period without medical complaint and treatment weighs against the 
Veteran's claim that the current disability was incurred in 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655(b).  Since the Veteran failed to appear at 
his scheduled examination in May 2009 without offering any 
explanation for his failure to cooperate, the Board has no 
alternative but to evaluate the claim for service connection 
based on the current evidence of record. See id. 

Here, there is no competent evidence linking military service to 
the current disability.  The Veteran did not report to his 
scheduled VA examination which was to determine the nature and 
etiology of any joint disorder.  His home address was listed 
correctly on the examination report, and there is no indication 
he attempted to reschedule the examination.  While the Board 
regrets that the Veteran did not report to his examination, VA's 
"duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). If the Veteran wished to 
prove that current joint disorders were related to military 
service, he had a corresponding duty to assist by submitting to 
the necessary diagnostic studies, and cooperating with testing.  
Turk v. Peake, 21 Vet. App. 565 (2008).  Accordingly, as 
competent evidence does not show that the Veteran's current 
disabilities are related to service, the preponderance of the 
evidence weighs against the claim for service connection.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the 
evidence is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.

ORDER

Entitlement to service connection for a disorder manifested by 
pain and swelling in multiple joints and the spine is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


